Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #027


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 26th day of June, 2019, are as follows:




PER CURIAM:

2018-K-0006       STATE OF LOUISIANA v. BRIAN MICHAEL HUGHES (Parish of Grant)

                  The state established the chain of custody at trial and the jury
                  could reasonably conclude that the substance seized from the
                  defendant was the substance tested by the crime lab and
                  introduced as evidence at trial, the discrepancy in the weights
                  notwithstanding. Accordingly, we reverse the court of appeal’s
                  decision, which found merit in defendant’s sole assignment of
                  error and vacated the conviction. Because we find the court of
                  appeal erred in its analysis of defendant’s sole contention on
                  appeal, we reinstate the conviction and sentence, which are
                  hereby affirmed.

                  REVERSED.
06/26/19


                     SUPREME COURT OF LOUISIANA


                                 No. 2018-K-0006

                            STATE OF LOUISIANA

                                     VERSUS

                          BRIAN MICHAEL HUGHES


        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
                THIRD CIRCUIT, PARISH OF GRANT



PER CURIAM

      Defendant Brian Michael Hughes was arrested in the parking lot of Grant

Junior High School, near Dry Prong. A search incident to arrest revealed a plastic

bag in defendant’s pocket, which contained a substance that appeared to be crystal

methamphetamine. The Grant Parish Sheriff’s office determined that the substance

weighed 2.3 grams. The substance was sent to the North Louisiana Crime Lab for

chemical testing. The Crime Lab determined it was methamphetamine. At the

Crime Lab, however, the methamphetamine weighed 1.73 grams.

      Defendant was found guilty as charged of possession of methamphetamine,

La.R.S. 40:967 (which at the time of the crime did not differentiate the offense into

grades by weights less than 28 grams), and sentenced to five years imprisonment at

hard labor. The court of appeal reversed the conviction because it found the

evidence insufficient to support it (which was defendant’s sole assignment of error

on appeal). State v. Hughes, 17-0458 (La. App. 3 Cir. 11/29/17), 258 So.3d 179.

Specifically, the court of appeal found “that the weight discrepancy of the

substance measured by the Grant Parish Sheriff’s Department (2.3 grams) and the
weight recorded by the analyst at the Crime Lab (1.73 grams) provided reasonable

doubt as to whether the lab received and analyzed the same evidence taken from

Defendant’s pocket.” Hughes, 17-0458, pp. 2–3, 258 So.3d at 180. The court of

appeal erred.

      “In reviewing the sufficiency of the evidence to support a conviction, an

appellate court in Louisiana is controlled by the standard enunciated by the United

States Supreme Court in Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61

L.Ed.2d 560 (1979). . . . [T]he appellate court must determine that the evidence,

viewed in the light most favorable to the prosecution, was sufficient to convince a

rational trier of fact that all of the elements of the crime had been proved beyond a

reasonable doubt.” State v. Captville, 448 So.2d 676, 678 (La. 1984). In addition,

chain of custody or connexity of the physical evidence is ultimately a factual

matter for determination by the jury. State v. King, 355 So.2d 1305, 1310 (La.

1978).

      The court of appeal here placed too much importance on the fact that the

weighing scale used in the Grant Parish Sheriff’s Office was originally provided by

the Crime Lab. See Hughes, 17-0458, pp. 4–5, 258 So.3d at 181–182. While this

fact is reflected in the record, it has little significance. Of greater significance is the

fact that the Crime Lab is subject to accreditation requirements that require the

regular monthly calibration of its scales while the care and condition of the Grant

Parish Sheriff’s Office scale is unknown. While the court of appeal dismissed as

unreasonable the testimony of a forensic chemist with the Crime Lab that

attributed the weight discrepancy to the different treatment and calibration of the

scales, see Hughes, 17-0458, p. 5, 258 So.3d at 182 (“We find it unreasonable to

accept as evidence the mere hyperbolized offering of [the forensic chemist] . . . .”),

there is no irrationality inherent in the factfinder’s apparent decision to credit the

                                            2
forensic chemist’s testimony.

      We reiterate that the principal criterion of a Jackson v. Virginia review is

rationality; it is not an opportunity for a reviewing court to substitute its

appreciation for that of a rational factfinder:

      Accordingly, under the Jackson methodology a reviewing court is
      required to view the evidence from the perspective of a hypothetical
      rational trier of fact in determining whether such an unconstitutional
      conviction has occurred. In reviewing the evidence, the whole record
      must be considered because a rational trier of fact would consider all
      of the evidence, and the actual trier of fact is presumed to have acted
      rationally until it appears otherwise. If rational triers of fact could
      disagree as to the interpretation of the evidence, the rational trier’s
      view of all of the evidence most favorable to the prosecution must be
      adopted. Thus, irrational decisions to convict will be overturned,
      rational decisions to convict will be upheld, and the actual fact
      finder’s discretion will be impinged upon only to the extent necessary
      to guarantee the fundamental protection of due process of law.

State v. Mussall, 523 So.2d 1305, 1310 (La. 1988) (footnotes omitted) (emphasis in

original).

      The state established the chain of custody at trial and the jury could

reasonably conclude that the substance seized from the defendant was the

substance tested by the crime lab and introduced as evidence at trial, the

discrepancy in the weights notwithstanding. Accordingly, we reverse the court of

appeal’s decision, which found merit in defendant’s sole assignment of error and

vacated the conviction. Because we find the court of appeal erred in its analysis of

defendant’s sole contention on appeal, we reinstate the conviction and sentence,

which are hereby affirmed.

REVERSED




                                           3